Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 1 of 12 Page ID #:1




  1   CENTER FOR DISABILITY ACCESS
      Raymond Ballister Jr., Esq., SBN 111282
  2   Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
  3
      8033 Linda Vista Road, Suite 200
  4   San Diego, CA 92111
      Phone: (858) 375-7385
  5   Fax: (888) 422-5191
  6   russ@potterhandy.com
  7   Michelle Uzeta, Esq., SBN 164402
  8   uzetalaw@gmail.com
      michelleu@potterhandy.com
  9   710 S. Myrtle Ave., #306
      Monrovia, CA 91016
 10
      Ph: (858) 375-7385
 11
      Attorneys for Plaintiff
 12
 13
                           UNITED STATES DISTRICT COURT
 14
                         CENTRAL DISTRICT OF CALIFORNIA
 15
 16
        Brendan Lowenburg,                      Case No.
 17
                   Plaintiff,                   Complaint for Injunctive Relief
 18                                             and Damages for Violations of:
 19        v.
                                                1. Title III of the American’s With
 20     Mrs. Gooch’s Natural Food                  Disabilities Act, 42 U.S.C.
        Markets, Inc. dba Whole Foods              §12182 et seq.;
 21     Market; and Does 1-10, inclusive,       2. California’s Unruh Civil Rights
 22                                                Act, Cal. Civ. Code § 51 et
                   Defendants.                     seq.; and
 23                                             3. California’s Disabled Persons
                                                   Act, Cal. Civ. Code § 54.1 et
 24                                                seq.
 25
 26
 27
 28



                                            1

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 2 of 12 Page ID #:2




  1                                 INTRODUCTION
  2         1.     Plaintiff Brendan Lowenburg (“Plaintiff”) brings this lawsuit
  3   alleging that Defendants Mrs. Gooch’s Natural Food Markets, Inc. dba Whole
  4   Foods Market and Does 1-10 (“Defendants”) discriminated against him on the
  5   basis of disability in violation of the Americans with Disabilities Act (“ADA”)
  6   and related state statutes.
  7         2.     Defendants demanded Plaintiff leave their grocery store in
  8   Brentwood, California because he could not loop his safety mask behind both
  9   of his ears. Defendants refused to accommodate Plaintiff, who has only one
 10   ear with lobes, by allowing him to hold his mask securely in place with his
 11   hand on one side while looping the other side around his existing ear.
 12   Defendant offered no alternative accommodation.
 13         3.     As a result of Defendants’ discriminatory acts and omissions as
 14   alleged herein, Plaintiff has suffered, and will continue to suffer, damages,
 15   and has been, and will continue to be, prevented and deterred from visiting
 16   Defendant’s grocery store and availing himself of the goods and services
 17   provided there.
 18         4.     Through this lawsuit, Plaintiff seeks an injunction requiring
 19   Defendants to take the steps required to ensure that he is provided “full and
 20   equal” access to Defendants’ facilities as required by law.
 21         5.     Plaintiff also seeks damages, his reasonable attorneys’ fees, and
 22   the costs and litigation expenses he has incurred in enforcing his civil rights.
 23
 24                                     PARTIES
 25         5.     Plaintiff Brendan Lowenburg is, and at all times relevant herein
 26   was, an individual and California resident.
 27         6.     Defendant Mrs. Gooch’s Natural Food Markets, Inc. is, and at all
 28   times relevant herein was, a corporation organized under the laws of the State


                                             2

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 3 of 12 Page ID #:3




  1   of California, with its principal place of business in Whittier, California.
  2          7.    Plaintiff is currently unaware of the true identities of DOES 1-
  3   10, inclusive, and will seek leave to amend this Complaint when their true
  4   names, capacities, connections, and responsibilities are ascertained.
  5          8.    Plaintiff is informed and believe that each of the Defendants is
  6   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
  7   employer, employee, representative, franchiser, franchisee, lessor, lessee,
  8   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
  9   associate, or such similar capacity, of each of the other Defendants, and was
 10   at all times acting and performing, or failing to act or perform, within the
 11   course and scope of such similar aforementioned capacities, and with the
 12   authorization, consent, permission or ratification of each of the other
 13   Defendants, and is personally responsible in some manner for the acts and
 14   omissions of the other Defendants in proximately causing the violations and
 15   damages complained of herein, and have participated, directed, and have
 16   ostensibly and/or directly approved or ratified each of the acts or omissions of
 17   each of the other Defendants, as herein described.
 18
 19                           JURISDICTION & VENUE
 20          9.    This Court has subject matter jurisdiction over this action
 21   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
 22   ADA.
 23          10.   Pursuant to pendant jurisdiction, attendant and related causes of
 24   action arising from the same facts are also brought under California law,
 25   including the Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51 et
 26   seq. and the Disabled Persons Act (“CDPA”), Cal. Civ. Code § 54.1 et seq.,
 27   both of which expressly incorporate the ADA. Cal. Civ. Code §§ 51(f),
 28   54.1(d).


                                              3

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 4 of 12 Page ID #:4




  1          11.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
  2   is founded on the fact that the real property which is the subject of this action
  3   is located in this district and that Plaintiff’s causes of action arose in this
  4   district.
  5
  6                               FACTUAL ALLEGATIONS
  7          12.    Plaintiff is, and at all times relevant herein was an individual with
  8   a physical and sensory impairment. At the age of five, Plaintiff lost his right
  9   ear as the result of an accident.
 10          13.    Plaintiff is significantly impaired in his hearing. He cannot hear
 11   at all on the right side.
 12          14.    Plaintiff’s right ear has no lobes.
 13          15.    The Brentwood Whole Foods Market is located at 11737 San
 14   Vicente Boulevard, in the City of Los Angeles, California (hereinafter
 15   Brentwood Whole Foods).
 16          16.    The Brentwood Whole Foods is a grocery store.
 17          17.    Defendant is, and at all times relevant herein was, the owner,
 18   operator, lessor, and/or lessee of the Brentwood Whole Foods.
 19          18.    The Brentwood Whole Foods is Plaintiff’s local grocery store.
 20          19.    Since moving to Los Angeles in July of 2019 and prior to April
 21   17, 2020, Plaintiff shopped at the Brentwood Whole Foods approximately two
 22   times a week.
 23          20.    On or about April 17, 2020, Plaintiff visited the Brentwood
 24   Whole Foods to shop.
 25          21.    Plaintiff stood in line at the Brentwood Whole Foods for
 26   approximately forty-five minutes before entering the store, in compliance
 27   with social distancing procedures that had been implemented.
 28



                                               4

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 5 of 12 Page ID #:5




  1         22.    While in line at the Brentwood Whole Foods, Plaintiff was
  2   equipped with a safety mask that he had purchased at CVS.
  3         23.    Plaintiff’s mask had two ear loops.
  4         24.    Because Plaintiff does not have a right ear with lobes, he is
  5   unable to secure a mask with ear loops on an ear on the right side of his face.
  6         25.    To accommodate for his inability to secure a mask on an ear on
  7   the right side of his face, Plaintiff uses his hand. Plaintiff secures his mask
  8   using his ear on the left side, and on the right side holds the mask in place
  9   using his hand.
 10         26.     On April 17, 2020 Plaintiff entered the Brentwood Whole Foods
 11   with a mask flush to his face and completely covering his nose and mouth.
 12   The mask was looped around his left ear and held in place on the right side of
 13   his face using one hand.
 14         27.    Plaintiff retrieved the items he wanted to purchase and stood in
 15   line to check out.
 16         28.    When it was Plaintiff’s turn to check out the male cashier told
 17   him that his mask had to be looped around his ears on both sides of his face.
 18   Plaintiff told the cashier that the mask could not be looped around his ear on
 19   the right side of his face because he had no ear lobes. Plaintiff proceeded to
 20   turn his head to show the cashier that he was missing his right ear.
 21         29.    The cashier appeared unfazed, responding “If you do not put the
 22   mask behind your ear, I am not going to check you out” or words to that effect.
 23         30.    A male manager noticed that there was an issue and walked
 24   towards the cashier. Plaintiff summoned the manager to him to explain the
 25   situation.
 26         31.    The manager asked Plaintiff what the "problem" was. Plaintiff
 27   explained that he could not secure his mask using an ear on the right side of
 28   his face, but that he was holding the mask in place to cover his face. The


                                             5

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 6 of 12 Page ID #:6




  1   manager replied, “well sir if you are not going to put the mask on your other
  2   ear, we are going to have to ask you to leave."
  3         32.    Plaintiff was extremely upset and humiliated, as the cashier and
  4   manager were just choosing to ignore what he was telling and showing them
  5   about not having a lob on the right side of his face to secure a mask.
  6         33.    Plaintiff told the manager he was not going to leave the store until
  7   he was allowed to pay for his groceries. However, the manager and cashier
  8   would not permit him to complete his purchase.
  9         34.    A nearby employee was instructed by the manager to remove
 10   Plaintiff’s groceries.
 11         35.    The manager also threatened to call security if Plaintiff did not
 12   immediately leave the store.
 13         36.    Plaintiff was not offered any alternative accommodations by
 14   Defendants that he could complete his purchase (e.g. curb-side service).
 15         37.    Plaintiff left the store voluntarily.
 16         38.    Plaintiff’s mask was securely on his face, covering his nose and
 17   mouth, the entire time he was in the Brentwood Whole Foods on April 17,
 18   2020. The mask was never removed. The mask was never lax or loose. At no
 19   time did the mask slip.
 20         39.    Plaintiff has used masks similar to that used at the Brentwood
 21   Whole Foods on April 17, 2020 when patronizing other businesses in the area,
 22   without incident.
 23         40.     As the result of Defendants acts and omissions as herein
 24   described, Plaintiff was caused to experience difficulty, discomfort, distress,
 25   embarrassment and frustration.
 26         41.    On information and belief, the Brentwood Whole Foods has
 27   neither adopted nor implemented non-discrimination policies.
 28



                                              6

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 7 of 12 Page ID #:7




  1         42.    On information and belief, the managers and employees of the
  2   Brentwood Whole Foods have not undergone disability sensitivity training,
  3   training on the rights of people with disabilities or training on how to avoid
  4   disability-based discrimination.
  5         43.    Due to his experience and knowledge of Defendants’
  6   discriminatory policies and procedures, Plaintiff has not returned to the
  7   Brentwood Whole Foods to shop since April 17, 2020.
  8         44.    As the result of Defendants acts and omissions as herein
  9   described, Plaintiff has been inconvenienced and caused to experience out of
 10   pocket costs. Plaintiff has been forced to travel farther from home to conduct
 11   his weekly grocery shopping.
 12         45.    Plaintiff wants and plans to resume shopping at the Brentwood
 13   Whole Foods once Defendants’ discriminatory policies are modified and its
 14   owners and employees trained.
 15         46.    Until the Defendants’ discriminatory policies are modified and
 16   its owners and employees trained, Plaintiff will be prevented and deterred
 17   from shopping at the Brentwood Whole Foods and will suffer ongoing
 18   discrimination and damages as a result.
 19         47.    The nature of Defendants’ discrimination, as alleged herein,
 20   constitutes an ongoing violation and violation that is capable of repetition, and
 21   unless enjoined by this Court, will result in ongoing and irreparable injury to
 22   Plaintiff and other similarly disabled persons.
 23
 24                           FIRST CAUSE OF ACTION
 25                 Title III of the Americans with Disabilities Act
 26                             42 U.S.C. § 12101 et seq.
 27         48.    Plaintiff re-pleads the allegations contained in each of the
 28   foregoing paragraphs and incorporates them herein as if separately re-pled.


                                             7

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 8 of 12 Page ID #:8




  1         49.    Title III of the ADA provides that “No individual shall be
  2   discriminated against on the basis of disability in the full and equal enjoyment
  3   of the goods, services, facilities, privileges, advantages, or accommodations
  4   of any place of public accommodation by any person who owns, leases (or
  5   leases to), or operates a place of public accommodation.” 42 U.S.C. §
  6   12182(a).
  7         50.    Plaintiff is, and at all times relevant herein was a person with a
  8   “disability” as that term is defined under the ADA and its implementing
  9   regulations. 42 U.S.C. § 12102; 28 C.F.R. § 36.104.
 10         51.    Grocery stores are among the “private entities” which are
 11   considered “public accommodations” for purposes of the ADA. 42 U.S.C. §
 12   12181(7)(E).
 13         52.    The Brentwood Whole Foods is a grocery store and therefore a
 14   “place of public accommodation” under Title III of the ADA.
 15         53.    Defendants are private entities that own, operate and/or lease the
 16   Brentwood Whole Foods, and therefore must comply with the anti-
 17   discrimination provisions of the ADA.
 18         54.    In acting as herein alleged, Defendants have discriminated
 19   against Plaintiff on the basis of his disability in violation of Title III of the
 20   ADA. Defendant’s discriminatory conduct includes, inter alia:
 21                   a. Directly, or through contractual, licensing, or other
 22                       arrangements, excluding or denying Plaintiff the goods,
 23                       services,      facilities,     privileges,      advantages,
 24                       accommodations, and/or opportunities offered at the
 25                       Brentwood Whole Foods, on the basis of his disability. 42
 26                       U.S.C. § 12182(b)(1)(A)(i);
 27                   b. Providing Plaintiff goods, services, facilities, privileges,
 28                       advantages, and/or accommodations that are not equal to


                                             8

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 9 of 12 Page ID #:9




  1                        those afforded non-disabled individuals. 42 U.S.C. §
  2                        12182(b)(1)(A)(ii);
  3                     c. Directly or through contractual or other arrangements,
  4                        utilizing standards or criteria or methods of administration
  5                        that have the effect of discriminating on the basis of
  6                        disability. 42 U.S.C. § 12182(b)(1)(D)(i).
  7                     d. Imposing or applying eligibility criteria that screen out or
  8                        tend to screen out an individual with a disability or any
  9                        class of individuals with disabilities from fully and equally
 10                        enjoying their goods, services, facilities, privileges,
 11                        advantages,    or       accommodations.    42    U.S.C.    §
 12                        12182(b)(2)(A)(i); and
 13                     e. Failing to make reasonable modifications in policies,
 14                        practices, or procedures, when such modifications are
 15                        necessary to afford such goods, services, facilities,
 16                        privileges, advantages, or accommodations to Plaintiff,
 17                        unless the entity can demonstrate that making such
 18                        modifications would fundamentally alter the nature of
 19                        such goods, services, facilities, privileges, advantages, or
 20                        accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 21         55.      Pursuant to the remedies, procedures, and rights set forth in 42
 22   U.S.C. § 12188 and 42 U.S.C. § 12205, Plaintiff prays for judgment as set
 23   forth below.
 24
 25                          SECOND CAUSE OF ACTION
 26                               Unruh Civil Rights Act
 27                          California Civil Code § 51 et seq.
 28         56.      Plaintiff re-pleads the allegations contained in each of the


                                               9

      Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 10 of 12 Page ID #:10




   1   foregoing paragraphs and incorporate them herein as if separately re-pled.
   2          57.   The Unruh Act guarantees that persons with disabilities are
   3   entitled to full and equal accommodations, advantages, facilities, privileges,
   4   or services in all business establishments of every kind whatsoever within the
   5   jurisdiction of the State of California. Cal. Civ. Code § 51(b).
   6          58.   The Unruh Act also provides that a violation of the ADA is a
   7   violation of the Unruh Act. Cal. Civ. Code § 51(f).
   8          59.   Plaintiff is, and at all times relevant herein was, a person with a
   9   disability under California law. Cal. Gov. Code § 12926.
  10          60.   The Brentwood Whole Foods is a business establishment and, as
  11   such, must be operated by Defendants in compliance with the provisions of
  12   the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq.
  13          61.   In acting as herein alleged, Defendants have violated the Unruh
  14   Act by denying, or aiding or inciting the denial of, Plaintiff’s rights to full and
  15   equal use of the accommodations, advantages, facilities, privileges, or
  16   services offered at the Brentwood Whole Foods.
  17          62.   In acting as herein alleged, Defendants have also violated
  18   Plaintiff’s rights under the Unruh Act by denying, or aiding or inciting the
  19   denial of, Plaintiff’s right to equal access arising from the provisions of the
  20   ADA.
  21          63.   Defendants’ duties under the Unruh Act are mandatory and long-
  22   established. Defendants are deemed to have had knowledge of their duties at
  23   all times relevant herein; their failure to carry out said duties as alleged herein
  24   was willful and knowing and/or the product of deliberate or reckless
  25   indifference. Treble damages are warranted.
  26          64.   Pursuant to the remedies, procedures, and rights set forth in Cal.
  27   Civ. Code § 52, Plaintiff prays for judgment as set forth below.
  28



                                               10

       Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 11 of 12 Page ID #:11




   1                            THIRD CAUSE OF ACTION
   2                           California Disabled Persons Act
   3                           California Civil Code § 54 et seq.
   4                     (Statutory damages and attorneys’ fees only)
   5          65.    Plaintiff re-pleads the allegations contained in each of the
   6   foregoing paragraphs and incorporates them herein as if separately re-pled.
   7          66.    The CDPA provides that “Individuals with disabilities shall be
   8   entitled to full and equal access, as other members of the general public, to
   9   accommodations, advantages, facilities, … and privileges of all … places of
  10   public accommodation, … , and other places to which the general public is
  11   invited” Cal. Civ. Code § 54.1(a)(1).
  12          67.    A violation of the ADA is also a violation of the CDPA. See Cal.
  13   Civ. Code, § 54.1(d).
  14          68.    The    Brentwood     Whole     Foods   is   a   place   of   public
  15   accommodation and a place to which the general public is invited. As such,
  16   the Brentwood Whole Foods must be operated by Defendants in compliance
  17   with the provisions of the CDPA.
  18          69.    Defendants have violated the CDPA by, inter alia, denying
  19   and/or interfering with Plaintiff’s admittance to and enjoyment of the public
  20   accommodations and facilities at the Brentwood Whole Foods on the basis of
  21   his disability.
  22          70.    Defendants have also violated the CDPA by denying, or aiding
  23   or inciting the denial of, Plaintiff’s right to equal access arising from the
  24   provisions of the ADA.
  25          71.    Defendants’ duties under the CDPA are mandatory and long-
  26   established. Defendants are deemed to have had knowledge of their duties at
  27   all times relevant herein; their failure to carry out said duties as alleged, was
  28



                                               11

       Complaint
Case 2:20-cv-05374-ODW-JPR Document 1 Filed 06/17/20 Page 12 of 12 Page ID #:12




   1   willful and knowing and/or the product of deliberate or reckless indifference.
   2   Treble damages are warranted.
   3         72.      Pursuant to the remedies, procedures, and rights set forth in Cal.
   4   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
   5   as set forth below.
   6
   7                                       PRAYER
   8   WHEREFORE, Plaintiff respectfully request that this Court:
   9      1. Issue an injunction pursuant to the ADA and the Unruh Act ordering
  10         Defendants to:
  11               a. Modify their policies and practices to avoid discrimination based
  12                  on an individual’s disability; and
  13               b. Train their staff and management regarding the rights of people
  14                  with disabilities and their obligation to avoid discrimination.
  15               Note: Plaintiff is not invoking section 55 of the California Civil
  16               Code and is not seeking injunctive relief under the CDPA.
  17      2. Award Plaintiff general, compensatory, and statutory damages in an
  18         amount within the jurisdiction of this court;
  19      3. Award Plaintiff attorneys’ fees, litigation expenses and costs of suit, as
  20         provided by law; and
  21      4. Award such other and further relief as the Court may deem just and
  22         proper.
  23
  24   Dated: June 15, 2020               CENTER FOR DISABILITY ACCESS
  25
  26                                      By:    /s/ Russell Handy
  27                                             Russell Handy
                                                 Attorneys for Plaintiff
  28



                                                12

       Complaint
